ALLOWABILITY NOTICE
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 2/24/2022, with respect to the Chen reference in view of the claim amendments have been fully considered and are persuasive.  The rejections of 11/24/2021 have been withdrawn. 
Applicant’s amendments to the claims have created new potential 112 issues, which have been addressed in the Examiner’s Amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Vesbit, Reg No. 50562 on 3/23/2022.
The claims have been amended as follows: 
In Claim 1, lines 5-6, “the fastener clamping that clamps” has been changed to “the fastener clamping”
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12 and 19, the prior art of record, when considered alone or in combination, fails to fairly teach or suggest the combination of elements claimed.  While Chen and Svihla teach many of the individual features of the claimed invention, a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745